Citation Nr: 0504324	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  98-05 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability of 
the heart as a result of surgical treatment by the Department 
of Veterans Affairs in June 1997.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for scars over the right eye 
as a result of medical treatment by the Department of 
Veterans Affairs.

3.  Entitlement to service connection for heart disease as 
secondary to post-traumatic deformity of the dorsum of the 
nose.

4.  Entitlement to service connection for lung disease as 
secondary to post-traumatic deformity of the dorsum of the 
nose.

5.  Entitlement to an increased (compensable) evaluation for 
post-traumatic deformity of the dorsum of the nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to February 
1957.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 1997 by the Department of 
Veterans Affairs (VA) Records Management Center in St. Louis, 
Missouri, and from a rating decision in September 2002 by the 
VA Regional Office (RO) in St. Petersburg, Florida.

On November 5, 2004, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of that hearing is of record.

FINDINGS OF FACT

1.  There is no competent medical evidence that VA surgical 
treatment in June 1997 was the proximate cause of any current 
additional disability of the veteran's heart.

2.  There is no credible evidence that VA medical treatment 
was the proximate cause of scars over the veteran's right 
eye.

3.  Post-traumatic deformity of the dorsum of the veteran's 
nose did not cause or aggravate heart disease or lung 
disease.

4.  The veteran's nasal passages are not 50 percent 
obstructed on both sides or completely obstructed on one 
side.

CONCLUSIONS OF LAW

1. Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability of 
the heart as a result of VA surgical treatment in June 1997 
is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002).

2. Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for scars over the right eye 
as a result of VA medical treatment is not warranted.  
38 U.S.C.A. §§ 1151, 5107 (West 2002).

3. Entitlement to service connection for heart disease as 
secondary to post-traumatic deformity of the dorsum of 
the nose is not warranted.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995).  

4. Entitlement to service connection for lung disease as 
secondary to post-traumatic deformity of the dorsum of the 
nose is not warranted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).

5. Entitlement to an increased (compensable) evaluation for 
post-traumatic deformity of the dorsum of the nose is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.20, 4.97, Diagnostic Code 6502 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.

A statement of the case furnished to the veteran by the RO in 
March 1998 set forth the laws and regulations pertaining to 
secondary service connection and the schedular criteria for 
rating deviation of the nasal septum.  A supplemental 
statement of the case furnished in September 2002 set forth 
38 C.F.R. § 3.159, VA assistance in developing claims.  An 
October 2003 VCAA notice letter informed the veteran of the 
elements of a successful claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 and notified him of the 
evidence which VA had obtained and of the evidence which he 
should identify or submit in support of his claims.  A 
February 2004 VCAA notice letter notified the veteran of the 
evidence needed to substantiate his secondary service 
connection and increased rating claims and of the evidence 
which VA had obtained and would attempt to obtain and the 
evidence which the veteran should identify or submit in 
support of his claims.  The RO's letter advised the veteran 
that it was his responsibility to make sure that VA received 
any pertinent non-federal records.  A supplemental statement 
of the case furnished in May 2004 informed the veteran of the 
reasons and bases for the continued denial of his claims.

The RO's letters to the veteran, the statement of the case, 
and the supplemental statements of the case satisfied the 
first three elements of notice discussed in Pelegrini.  
Although the RO did not explicitly request that the veteran 
provide any evidence in his possession he thought was 
relevant to his claims, it did, as noted above, advise him 
that it was his ultimate responsibility to support his claim 
with appropriate evidence such that any deficiency in the 
wording of the notice was a harmless error.  The Board also 
finds that any error in not providing a single notice to the 
appellant covering all content requirements would be harmless 
and non-prejudicial, in that the veteran has not identified 
any pertinent records to be obtained by VA.  In light of the 
foregoing, the Board concludes that the veteran was afforded 
adequate notice specific to the instant claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained records of medical treatment and 
evaluation of the veteran, including records of his cardiac 
surgeries and post-operative care.  The veteran and his 
representative have not identified any additional evidence 
relevant to the claims on appeal.  The Board finds, 
therefore, that further assistance is not required and that 
the case is ready for appellate review.
    
II. Legal Criteria

A. Compensation under 38 U.S.C.A. § 1151

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  The requirement to show that the proximate cause 
of the additional disability was fault on VA's part or an 
event which was not reasonably foreseeable was added by 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
and applies to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  As the veteran 
filed his claims after October 1, 1997, the amendments to the 
law apply to his case. 

B. Secondary Service Connection 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 
439 (1995).  

C. Increased Evaluation

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

38 C.F.R. § 4.97, Diagnostic Code 6502 provides that an 
evaluation of 10 percent for deviation of a nasal septum, 
traumatic only, requires 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.

III. Factual Background and Analysis

A. Claims Under 38 U.S.C.A. § 1151

In early June 1997, the veteran underwent heart surgery at a 
VA Medical Center (VAMC) in Tampa, Florida.  He did well 
post-operatively and was transferred to another VAMC for 
recovery.  He then developed fever and pericardial effusion.  
In late June 1997, an echocardiogram showed left ventricular 
hypertrophy and pericardial effusion, mainly in the lateral 
or left ventricle and around the right pulmonary vein.  The 
echocardiogram also showed an echogenic mass around the 
aortic root, which was most probably a blood clot.  The 
veteran was admitted to a VA domiciliary in July 1997.  Later 
that month, he was hospitalized with complaints of fevers and 
chills; he was thought to have post-pericardiotomy syndrome, 
which resolved, and he returned to the domiciliary.  An 
echocardiogram in September 1997 showed mild to moderate 
aortic regurgitation.  An echocardiogram in December 1997 
showed prosthetic valve malfunction with severe aortic 
regurgitation and trace mitral regurgitation.

In February 1998, the veteran was admitted to the VAMC, Palo 
Alto, California, for evaluation of severe perivalvular 
aortic insufficiency and for possible intervention.  The 
veteran underwent surgical revision of an aortic root 
reconstruction and perivalvular leak.  He also received 
placement of a pacemaker.  He was discharged to return to 
Florida.

In December 1998 at a VA outpatient clinic, the veteran's 
cardiac status was found to be stable on his current 
treatment.  On examination, his heart rate and rhythm were 
regular, with no murmurs, rubs, gallops, or clicks.

In February 2002, at his yearly VA physical examination, the 
veteran's cardiovascular status was stable.  The veteran 
indicated that he had not had any problems with unstable 
anginal symptoms, weight gain, leg swelling, progressive 
dyspnea, palpitations, TIA [transient ischemic attack] 
symptoms, syncope, or pre-syncope.

At the hearing in November 2004, the veteran testified that: 
his first VA heart surgery in June 1997 was flawed and left 
him bleeding internally; and that a doctor at the VAMC in 
Palo Alto told him in 1998 that the June 1997 VA heart 
surgery had been "a jury rigged operation."

Upon consideration of the evidence of record, the Board finds 
that the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 for additional disability of the heart must fail 
because there is no competent medical evidence that the 
veteran currently has any additional disability of the heart 
as a proximate result of the VA surgical treatment in June 
1997.  The veteran's cardiac status is stable.  The statute 
requires proof of current additional disability for 
entitlement to compensation.  For that reason, the 
complication of pericardial effusion subsequent to the June 
1997 surgery and the necessity for further surgery due to 
aortic insufficiency do not entitle the veteran to 
compensation under 38 U.S.C.A. § 1151 in the absence of any 
medical evidence showing current additional disability of the 
heart as a proximate result of the June 1997 VA surgery.  
Furthermore, the veteran's testimony that in 1998 a VA 
physician criticized the June 1997 VA heart surgery lacks 
probative value because a layman's account of what a 
physician purportedly said does not constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 
The Board concludes that the preponderance of the credible 
evidence of record is against the claim, and so entitlement 
to compensation under 38 U.S.C.A. § 1151 for additional 
disability of the heart as a result of VA surgical treatment 
in June 1997 is not established.  

With regard to the claim for compensation under 38 U.S.C.A. 
§ 1151 for scars over the right eye as a result of VA medical 
treatment, the veteran has alleged that he was hit in the 
head by a door in the VA prosthetics department of the VA 
Medical Center, Bay Pines, Florida.  In September 2002, the 
RO notified the veteran that his claim was being denied and 
noted that he had not specified the date and time of the 
alleged incident or submitted any evidence tending to show 
that the alleged injury was the result of carelessness, 
negligence, or similar fault by VA hospital personnel.  Since 
September 2002, the veteran has not submitted any evidence 
that any scars over his right eye are the proximate result of 
fault on VA's part.  At a yearly VA physical examination in 
February 2002, no acute or significant features were found on 
inspection of the veteran's head and no acute skin changes 
were noted.  Upon consideration of the evidence of record, 
the Board finds that there is no credible evidence that the 
veteran sustained an additional disability of scars over the 
right eye as a result of VA medical treatment, and so 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
scars over the right eye is not established. 

B. Secondary Service Connection Claims

The veteran is service connected for post-traumatic deformity 
of the dorsum of the nose.  The Board notes that the dorsum 
of the nose is that part of the external surface of the nose 
formed by junction of the lateral surfaces.  See Dorland's 
Illustrated Medical Dictionary 503 (24th ed., 1994).

The veteran has alleged that he developed heart disease 
and lung disease as results of the difficulty in 
breathing through his nose which he attributes to his 
service connected nasal disability.  However, as a 
layman, the veteran is not qualified to offer an opinion 
on a question of medical diagnosis or medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran's voluminous VA treatment records 
are negative for any finding or opinion by a physician 
that the post-traumatic deformity of the dorsum of the 
veteran's nose has had any effect, to include producing 
disease, on his heart or lungs.  The private treatment 
records in his claims file are likewise negative for such 
finding or opinion by a physician.  There is thus no 
competent medical evidence or any other credible evidence 
in support of the claims for secondary service connection 
for heart disease and lung disease.  For that reason, 
entitlement to service connection for heart disease 
and/or lung disease as secondary to post-traumatic 
deformity of the dorsum of the nose is not established.  
See  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

C. Increased Rating Claim

The veteran is seeking a compensable evaluation for post-
traumatic deformity of the dorsum of the nose.  He has stated 
that his nasal passages are obstructed.  However, at a VA 
ear, nose, and throat clinic in September 2000, examination 
of the veteran's nose showed that he has a normal nasal 
airway and at a yearly VA physical examination in February 
2002 inspection of the septum of the veteran's nose was 
normal and unremarkable.  As 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side has not been objectively demonstrated, the criteria for 
a compensable evaluation for post-traumatic deformity of the 
dorsum of the nose are not met.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2004).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
    



ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability of 
the heart as a result of VA surgical treatment in June 1997 
is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for scars over the right eye 
as a result of VA medical treatment is denied.

Entitlement to service connection for heart disease as 
secondary to post-traumatic deformity of the dorsum of the 
nose is denied.

Entitlement to service connection for lung disease as 
secondary to post-traumatic deformity of the dorsum of the 
nose is denied.

Entitlement to an increased (compensable) evaluation for 
post-traumatic deformity of the dorsum of the nose is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


